Citation Nr: 1027238	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-28 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
claimed as depression, memory, and speech problems.

2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a brain concussion.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1964 to February 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the RO in June 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, with regard to both claims, the Board 
points out that the Veteran testified at a Board hearing in June 
2010.  At the hearing, he was represented by an attorney.  
Currently, however, the claims file does not contain a Power of 
Attorney (VA Form 21-22a) appointing the attorney as the 
Veteran's representative.  Furthermore, the attorney's name does 
not appear in the VA list of attorneys accredited under 38 C.F.R. 
§ 14.629(b), to represent veterans before VA.  Accordingly, the 
RO should request that the Veteran submit a VA Form 21-22a if he 
wishes an attorney to represent him in this matter.  If he does 
so, the RO should ensure that the appointed attorney is properly 
accredited to represent veterans before VA under 38 C.F.R. 
§ 14.629(b).  Otherwise, the Board points out, the attorney may 
be authorized to represent the Veteran in this matter under 38 
C.F.R. § 14.630, on a one-time-only basis.  

Also pertinent to both claims, the record shows that there are 
pertinent, outstanding VA and non-VA records that must be 
obtained.  First, the June 2010 Board hearing transcript reveals 
that the Veteran was recently hospitalized at VA for treatment of 
his service-connected traumatic brain injury (TBI).  As such, 
upon remand, the RO should obtain and associate with the claims 
file all available, outstanding VA treatment records.  Second, 
the Veteran indicated during the Board hearing that he was 
recently awarded Social Security Administration (SSA) disability 
benefits.  Where there is factual notice to VA that a Veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of the 
SSA records, including the decision granting SSA disability 
benefits and the supporting medical documentation, if they are 
relevant.  SSA records are relevant if either (1) there is an SSA 
decision pertaining to a medical condition related to the one for 
which the Veteran is seeking service connection or (2) there are 
specific allegations "giv[ing] rise to a reasonable belief" 
that the SSA records may pertain to the claimed disability.  Golz 
v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the 
attorney at the Board hearing indicated that the award of SSA 
disability benefits was due, in part, to the Veteran's depression 
and the service-connected TBI.  Accordingly, the SSA records are 
pertinent to both claims on appeal, and those records must be 
obtained.  

With specific regard to the claim of service connection for a 
psychiatric disability, claimed as depression, memory, and speech 
problems, the Board points out that the scope of a service 
connection claim should be construed based on the reasonable 
expectations of a non-expert, self-represented claimant, and the 
evidence developed during the claims process.  The factors to 
consider are the Veteran's description of his claim, the symptoms 
he describes; and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a Veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the Veteran's claim must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these 
considerations, and consistent with the Veteran's medical 
records, the Board finds that the scope of the present claim 
reasonably encompasses a claim of service connection for a 
psychiatric disorder to include depression and anxiety, in 
addition to memory and speech problems.  

Previously, to determine the etiology of the claimed psychiatric 
disorder, the Veteran underwent two VA examinations in October 
2007.  In the first examination, a VA psychologist opined that 
the Veteran has major depressive disorder, anxiety disorder, not 
otherwise specified, and mixed receptive/expressive langue 
disorder, secondary to the service-connected head trauma.  In 
contrast, the second VA examiner, a neurologist, found that the 
Veteran had vague and inconsistent complaints.  Accordingly, the 
VA neurologist concluded that the Veteran had no residuals of in-
service head injury.  Subsequently, in December 2007, the RO 
referred the issue back to each VA examiner for a reconciling 
opinion.  The VA examiners were unable to reconcile their 
opinions, but the VA neurologist opined that the Veteran's 
current symptoms "can only be considered as speculatively 
related to the 19[65] head injury."  

The Board finds that in light of these inconsistent opinions, and 
because the record is otherwise inadequate for to make a fully 
informed determination, remand is necessary to provide the 
Veteran a new VA examination.  Prior to scheduling the 
examination, the RO should ensure that all pertinent post-service 
evidence has been obtained and associated with the claims file.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159; see also Douglas 
v. Shinseki, 23 Vet. App. 19, 26 (2009) (even if a record 
contains favorable medical evidence, the Board may seek further 
evidentiary development if the favorable evidence, along with the 
other evidence of record, is not sufficient to allow the Board to 
make a fully informed decision; the additional development must 
be undertaken in a "an impartial, unbiased, and neutral 
manner").  

With regard to the claim for an increased rating for the service-
connected TBI (characterized as residuals of brain concussion), 
the Board points out that the schedular criteria for evaluating 
TBI were recently amended.  The amended schedular criteria are 
applicable to all claims filed on or after October 23, 2008, or 
if the Veteran requests review under the new criteria.  See 73 
F.R. 54693 (September 23, 2008) (codified at 38 C.F.R. § 4.124a, 
Diagnostic Code 8045).  Here, the Veteran during his June 2010 
Board hearing requested consideration under the new criteria.  
Thus, he should be scheduled for a new VA examination to address 
the severity of the service-connected TBI with all medical 
findings expressed in terms conforming to the amended schedular 
criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

With regard to the remanded claim for a TDIU, the Board notes 
that the Veteran raised this claim during the May 2010 Board 
hearing as part of his claim for an increased rating for the 
service-connected TBI.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Resolution of the remanded service connection claim and 
the increased rating claim will impact whether the Veteran 
satisfies the schedular (numerical) requirements for a TDIU 
rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims 
are inextricably intertwined and must be considered together, and 
a decision by the Board on the Veteran's TDIU claim would, at 
this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should send the Veteran a letter 
asking that he clarify his choice of 
representative.  He should be informed that 
if he wishes to appoint an attorney to 
represent him before VA, he must submit a 
power of attorney (POA), executed on a VA 
Form 21-22a, "Appointment of Attorney or 
Agent as Claimant's Representative," 
appointing the attorney as his 
representative.  If the Veteran submits a VA 
Form 21-22a appointing an attorney as his 
representative, and the RO determines that 
the appointed attorney has not been 
accredited under 38 C.F.R. § 14.629(b), to 
represent veterans before VA, the RO should 
determine whether the attorney may represent 
the Veteran on a one-time-only basis pursuant 
to 38 C.F.R. § 14.630.

2.  The RO should also send the Veteran a 
letter advising him of the new criteria for 
evaluating TBI set forth in revised 
Diagnostic Code 8045.  The letter should also 
request that the Veteran provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the claims.   

3.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's available, outstanding VA treatment 
records since service.  

The RO must also take appropriate steps to 
contact the Social Security Administration 
and attempt to obtain any records pertinent 
to the Veteran's award or denial of Social 
Security disability benefits, including any 
decisions and/or determinations, and all 
supporting medical documentation utilized in 
rendering the decision.  

All records obtained must be associated with 
the claims file.  All attempts to procure any 
identified records must be documented in the 
claims file and, if any records cannot be 
obtained, a notation to that effect should be 
inserted in the file.  The Veteran must be 
advised of any unsuccessful efforts to allow 
him the opportunity to obtain and submit 
those records for VA review.

4.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
a traumatic brain injury (TBI) examination 
with an examiner who has not previously 
examined him.  The claims folder should be 
made available and reviewed by the examiner, 
and the examination should be performed by an 
appropriate clinician, such as a specialist 
in physiatry, neurology, neurosurgery, and/or 
psychiatry, who has had training and 
experience with TBI.  The examiner must 
review the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  

Based on the examination results and record 
review, the examiner is asked to address the 
following:  

(a) Does the Veteran have a current 
psychiatric and/or neurological disorder to 
include depression, anxiety, memory problems, 
and/or speech problems, that was at least as 
likely as not (i.e., there is at least a 50 
percent probability) incurred during his 
active service or is otherwise etiologically 
related to his active service, to include 
having been caused or permanently worsened 
beyond the natural progression of the 
disorder as a consequence of the service-
connected TBI (residuals of a brain 
concussion).  In making this determination, 
the examiner is asked to address the opinions 
of two VA examiners who, in October and 
December 2007, indicated that the Veteran's 
depression, anxiety, memory problems, and 
speech problems may be related to his 
service-connected TBI.  

(b) Consistent with the conclusion(s) to 
question (a) above, the examiner is asked to 
provide an assessment of the current nature 
and severity of the service-connected TBI 
consistent with the new schedular criteria 
for evaluating the residuals of TBI under 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  
The examiner is asked to specifically address 
the degree to which the service-connected TBI 
disability is manifested by facets of 
cognitive impairment including to memory, 
attention, concentration, and executive 
functions; judgment; social interaction; 
orientation; motor activity; visual spatial 
orientation; subjective symptoms; 
neurobehavioral effects; communication; and 
consciousness.  To ensure that the all 
medical findings are expressed in terms 
conforming to the amended schedular criteria 
of 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
in effect as of October 23, 2008, the Board 
requests that the examination be completed in 
accordance with the post-October 23, 2008, 
AMIE worksheet for evaluating TBI.  Also, in 
making these determinations, the examiner is 
asked to attempt to distinguish any 
impairment related to a comorbid disorder, to 
especially include any symptoms determined in 
question (a) above to be unrelated to the 
service-connected TBI.

All examination findings, along with a 
complete rationale for all opinions and 
conclusions reached, should be set forth in a 
legible report.  It is imperative that the 
examiner offer a detailed analysis for all 
conclusions and opinions reached supported by 
specific references to the Veteran's claims 
file, including the in-service and post-
service medical records, and the Veteran's 
lay assertions.  

5.  Unless it is otherwise determined that a 
total rating is warranted, the RO should then 
fully develop and adjudicate the claim for a 
TDIU, to include scheduling the Veteran for 
an appropriate VA examination to ascertain 
whether the service-connected disability(ies) 
alone preclude him from performing all forms 
of substantially gainful employment.  

6.  Then readjudicate the appeal.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

